DETAILED ACTION
This Office action is in response to original application filed on 12/18/2020.
Claims 1-4 are pending. Claims 1-4 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2020 was filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. At least the English abstracts of references #1-2 have been considered.

Examiner Notes/Objections
Claim 4 refers to state 1 and state 2 in lowercase format but also refers to State 1 in uppercase format. Appropriate correction may be required to ensure consistency of the claims.
The drawings are objected to as FIG. 1 is in need of labeling.
Claim 4 is objected to for having an extraneous comma.
Appropriate correction is required.


Statutory Review under 35 USC § 101
Claims 1-4 are directed towards a method and have been reviewed.
Claims 1-4 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, the claims appear to refer to using transmitted string information that is parsed to determine a need for restart and allowing a reconnection of a client, which, when viewed as a whole, can be considered significantly more than an abstract idea based on currently known exceptions.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 refers to “the ZooKeeper.” The ZooKeeper is described in the instant specification in a manner that assumes one of ordinary skill in the art would be appropriately familiar enough with the term to warrant its inclusion in an insinuated alternative step of being used as a coordinator.
One example of a possible interpretation of ZooKeeper would be the traditional zookeeper, an individual employed within a zoological environment.
The use of this language and the lack of further description does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the term ZooKeeper as intended by the instant specification.

Claim 2 refers to scrolling restart. It is unclear whether this is meant to refer to “rolling restart” and is a typographical error that occurs approximately five times in the instant specification or if it is meant to refer to a separate concept.
The use of this language and the lack of further description does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the term “scrolling restart” as intended by the instant specification.
As no further detail has been given to the term “scrolling restart command,” it is being interpreted as referring to “rolling restart” in light of the nine references to “rolling restart” in the instant specification and in light of the title of the instant specification referring to a “Method of Rolling Restart.”
Claims 3-4 are rejected by virtue of their dependency on rejected base claims.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 refers to “the ZooKeeper.” (The antecedent basis issues are addressed below.) The ZooKeeper is described in the claims in a manner that assumes one of ordinary skill in the art would be appropriately familiar enough with the term to warrant its inclusion without the introductory article “a” and being described as being used in an insinuated alternative step of being used as a coordinator.
One example of a possible interpretation of ZooKeeper would be the traditional zookeeper, an individual employed within a zoological environment.
As a result, an entity within the system used as a coordinator in the manner shown in the claims will be sufficient to address the element “ZooKeeper” throughout the claims.
 
Claim 1 refers to steps S1, S2, and S3. However, the steps are only separated by semicolons and do not provide language that indicates whether these steps are to be performed alternatively (such as with “or” language between S2 and S3) or in a single embodiment (such as with “and” language between S2 and S3). As the appropriate conjunction is missing, the claims may be interpreted as being separated by an “or” conjunction, at which point application of a prior art reference addressing one of the steps may be interpreted as addressing the entirety of the claim due to the alternative language.

Claim 2 refers to scrolling restart. It is unclear whether this is meant to refer to “rolling restart” and is a typographical error that occurs approximately five times in the instant specification or if it is meant to refer to a separate concept. As no further detail has been given to the term “scrolling restart command,” it is being interpreted as referring to “rolling restart” in light of the preamble to the independent parent claim referring to a “method of rolling restart” and in light of the title of the instant specification referring to a “Method of Rolling Restart.”
 
Claim 4 state 1 and state 2. However, the states are only separated by semicolons and do not provide language that indicates whether these states are to be performed alternatively (such as with “or” language between state 1 and state 2) or in a single embodiment (such as with “and” language between state 1 and state 2). While state 2 does refer to the operation in state 1, as the appropriate conjunction is missing, the claims may be interpreted as being separated by an “or” conjunction, at which point application of a prior art reference addressing only state 1 may be interpreted as addressing the entirety of the claim due to the alternative language.

Claims 1-4 recite limitations for which there is insufficient antecedent basis in the claims, whether the limitations are preceded by “the” or by no article at all.
Claim 1 recites the following limitations for which there is insufficient antecedent basis in the claims: returned to Driver, the client, S3: the client Driver, the context information, the current connection, the ZooKeeper, parse the protocol, the security point state, the whole business state
Claim 2 recites the following limitations for which there is insufficient antecedent basis in the claims: an interface of scrolling restart command, provides the fine control, the command [it is possible that “the command” is referring to the “scrolling restart command” but this is unclear]; the command-line tool uses ZooKeeper
Claim 3 recites the following limitations for which there is insufficient antecedent basis in the claims: the restart time
Claim 4 recites the following limitations for which there is insufficient antecedent basis in the claims: the security point state, the whole business state, the client Driver, the current connection, the operation of reconnection, the reconnection, the client, the context state, the kept context information, the connection is closed [the language is unclear whether this refers to the disconnected current connection]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., U.S. Patent Application Publication No. 2020/0264777 (hereinafter Zhu) in view of Grandais, U.S. Patent Application Publication No. 2007/0162730 (hereinafter Grandais) and Esgyn.com, dated December 9, 2019, hereinafter Esgyn.


Regarding claim 1, Zhu teaches:
A method of rolling restart based on ... Database, comprising the following steps: (Zhu ¶ 0139-0140: the upgrade control server may control, in a rolling manner, data servers in an upgradeable state to perform an upgrade operation; This batch of data servers may be restarted and upgraded after receiving an upgrade notification)
S1: the ZooKeeper in the system is used as the coordinator to update the MXOSRVR state required to be restarted in the instruction according to the framework of ... Database; (Zhu FIGs. 1-2, ¶ 0055-0057; ¶ 0057: when the data server receives the first feedback information or the second feedback information, the data server may determine whether it is in an upgradeable state or a non-upgradeable state according to the first feedback information or the second feedback information. The upgradeable state is, for example, OK; If a certain data server receives the first feedback information, the data server may set its own state to upgradeable [shows an updating of state]; see then FIG. 3, ¶ 0157: If a data server is in an upgradeable state, the data server is restarted and upgraded [shows that the upgradeable state corresponds to a "to be restarted" state])
S2: when MXOSRVR discovers that its state has been updated to "to be restarted", it will ... inform the client that MXOSRVR is in the state of "to be restarted"; (Zhu describes informing a client in at least FIG. 3, ¶ 0166: Each data server then notifies a client accessing the data server of exiting the upgrade preparation state; ¶ 0130: the data server may surely further receive an exit notification of exiting the upgrade preparation state that is sent by the upgrade control server; the data server may send an exit notification to the client according to the exit notification so that the client exits the upgrade preparation state; ¶ 0157 correlates upgrades with restarts to allow Zhu to teach the claimed "state of 'to be restarted'": If a data server is in an upgradeable state, the data server is restarted and upgraded)
when Driver knows that MXOSRVR requires to be restarted through ... the newly added information... (Zhu describes the claimed 'information' indicating a requirement in at least FIG. 3, ¶ 0166: Each data server then notifies a client accessing the data server of exiting the upgrade preparation state; ¶ 0130: the data server may surely further receive an exit notification of exiting the upgrade preparation state that is sent by the upgrade control server; the data server may send an exit notification to the client according to the exit notification so that the client exits the upgrade preparation state; ¶ 0157 correlates upgrades with restarts to allow the requirement to be the claimed restarted requirement: If a data server is in an upgradeable state, the data server is restarted and upgraded)
Zhu does not expressly disclose a method based on EsgynDB Database.
Zhu does not expressly disclose the framework of EsgynDB Database.
Zhu does not expressly disclose adding a piece of string information to the next information returned to Driver to inform.
Zhu does not expressly disclose:
S3: the client Driver will keep the context information of the current connection and parse the protocol in each interaction with MXOSRVR,
Zhu does not expressly disclose parsing the newly added information by string.
However, Grandais addresses some of these limitations by teaching the following:
it will add a piece of string information to the next information returned to Driver to inform ... that MXOSRVR is in the state of "to be restarted"; (Grandais FIGs. 3, ¶ 0029-0032: TDDCOM, through the user interface with the operator console, seizes the input parameters entered by the system administrator; A first set of input parameters is seized and stored in the Working Storage area (309) describing the maintenance operations to be performed; The system administrator enters a third set of input parameters describing the delay to be achieved before starting the unattended maintenance operations; Then the restart parameters are seized and stored [the parameters of Grandais are shown in ¶ 0032 to be in string formation])
S3: the client Driver will keep the context information of the current connection and parse the protocol in each interaction with MXOSRVR, (Grandais FIGs. 3, ¶ 0029-0032: TDDCOM, through the user interface with the operator console, seizes the input parameters entered by the system administrator; All the information seized on the operator console during the execution of TDDCOM is stored in the Working Storage area; this information is utilized in Grandais ¶ 0039: the option for restart which has been seized at the operator console and stored in the working storage area [fortifying the teaching of kept context information]; also relevant is ¶ 0038: During the execution of the system services instructions the system messages are captured (354) by TDDX and analyzed)
when Driver knows that MXOSRVR requires to be restarted through parsing the newly added information by string, (Grandais FIG. 3B, ¶ 0032: Then the restart parameters are seized and stored. These parameters describe which system and the state of the system that the system administrator wants to have restarted at the end of the maintenance operations; All the information seized on the operator console during the execution of TDDCOM is stored in the Working Storage area [Grandais also gives examples in ¶ 0032 of five restart parameters that are in string format]; ¶ 0039: the system is restarted (366) or not (CL instruction is STRSBS) according to the option for restart which has been seized at the operator console and stored in the working storage area)
the client will reconnect according to the security point state of the whole business state. (Grandais FIG. 3B, ¶ 0039: The user environment is reset (364) according to the information previously stored in the working storage area. Then the system is restarted (366) or not (CL instruction is STRSBS) according to the option for restart; see step 364 in light of the ABST: the characteristics of the system which was active on the computer and the type of system restart are retrieved from the working storage and the system is restarted according to the retrieved information; see then related ¶ 0031: The second set of inputs seized and stored (311) in the Working Storage area by TDDCOM module describes the system environment in which the unattended operation will be performed: system characteristics (user customized system shutdown command to be started, etc. . . .) and the peripherals [resetting the user environment, including peripherals, to a particular state as part of the restart process is interpreted as addressing the claimed reconnection according to a security point state])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the server upgrading and restart of Zhu with the similar maintenance operations performed over networked computers as in Grandais.
In addition, both of the references (Zhu and Grandais) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing restart operations on networked computing elements.
Motivation to do so would be to improve the functioning of Zhu involving its notifications of server upgrade and restart with the functioning in similar Grandais of maintenance execution and system restart but also with the entry and seizure of input parameters.
Motivation to do so would also be the teaching, suggestion, or motivation in Grandais to allow delayed maintenance operations and to allow securely-performed maintenance operations (¶ 0007-0008).
Zhu in view of Grandais does not expressly disclose a method based on EsgynDB Database.
Zhu in view of Grandais does not expressly disclose the framework of EsgynDB Database.
However, Esgyn addresses these limitations by teaching the following:
A method ... based on EsgynDB Database, (Esgyn pp2-3: transforming your Operational Data Stores, Data Warehouses and Transactional systems [transactions show a method]; EsgynDB ... is an enterprise-class massively-parallel SQL Database [shows being based on the claimed EsgynDB database])
...the instruction according to the framework of EsgynDB Database; (Esgyn pp2-3: transforming your Operational Data Stores, Data Warehouses and Transactional systems [transactions show instructions according to this framework]; EsgynDB ... is an enterprise-class massively-parallel SQL Database; cut costs an accessing data from your data lake [shows a framework of claimed EsgynDB database]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the distributed storage system of Zhu as modified with the database of Esgyn.
In addition, both of the references (Zhu as modified and Esgyn) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing operations over networked storage elements.
Motivation to do so would be to reduce server footprint, minimize data movement, and cut costs as shown in Esgyn (pp2-3).

Regarding claim 2, Zhu in view of Grandais and Esgyn teaches all the features with respect to claim 1 above including:
wherein the method of updating the MXOSRVR state required to be restarted in the instruction includes: a new command-line tool is added, (Grandais ¶ 0022: the system administrator starts a command from the operator console (103); also relevant is ¶ 0025-0026: The display of a screen is called with the SNDF (send file) CL instruction followed by two parameters, the screen format name and the name of the file containing the screen data. To seize data in a screen the SNDRCVF (send and receive file) CL command is used)
which provides an interface of scrolling restart command (Zhu ¶ 0026: According to the state of the data server, an upgrade control server may then select to notify, in a rolling manner, the data server to perform an upgrade operation; ¶ 0138-0140: the upgrade control server may control, in a rolling manner, data servers in an upgradeable state to perform an upgrade operation; This batch of data servers may be restarted and upgraded after receiving an upgrade notification [Zhu thus contemplates rolling restart])
and provides the fine control of the command, (Grandais ¶ 0022: the system administrator starts a command from the operator console (103) locally connected to the computer; the parameters of the customers defining the date and time for the maintenance and the type of operations being performed are seized, controlled and stored; ¶ 0029-0032: The system administrator enters a third set of input parameters [the parameters being input in Grandais are interpreted as providing 'fine control' as required by the claims as currently structured])
the command-line tool uses ZooKeeper in the ... Cluster as a coordinator to update the MXOSRVR state required to be restarted in the command. (Zhu describes interactions between data servers and an upgrade control server [relevant to MXOSRVRs and a ZooKeeper of a Cluster as required by the claims as currently structured] in FIG. 3, ¶ 0166: when the upgrade control server monitors that all data servers finish upgrade except those data servers having failed upgrades, the upgrade control server may notify each data server of exiting the upgrade preparation state and return to normal processing logic. Each data server then notifies a client accessing the data server of exiting the upgrade preparation state; ¶ 0130: the data server may surely further receive an exit notification of exiting the upgrade preparation state that is sent by the upgrade control server; the data server may send an exit notification to the client according to the exit notification so that the client exits the upgrade preparation state; ¶ 0157 correlates upgrades with restarts to allow Zhu to teach the claimed "state of 'to be restarted'": If a data server is in an upgradeable state, the data server is restarted and upgraded)
Esgyn teaches that this can be in the EsgynDB Cluster. (Esgyn pp2-3: transforming your Operational Data Stores, Data Warehouses and Transactional systems; EsgynDB ... is an enterprise-class massively-parallel SQL Database; cut costs an accessing data from your data lake [data stores, data warehouses, and data lake show this being a cluster])

Regarding claim 3, Zhu in view of Grandais and Esgyn teaches all the features with respect to claim 2 above including:
wherein the command line tool includes a node that needs to be restarted and the restart time. (Grandais ¶ 0022: This program is executed when called as a command from the operator console; In this first phase, the parameters of the customers defining the date and time for the maintenance and the type of operations being performed are seized, controlled and stored; one or more maintenance operations at the date and time captured during the first phase; ¶ 0032 shows that this can involve restarting: Then the restart parameters are seized and stored. These parameters describe which system and the state of the system that the system administrator wants to have restarted at the end of the maintenance operations)

Regarding claim 4, Zhu in view of Grandais and Esgyn teaches all the features with respect to claim 1 above including:
wherein the restart method achieved by the client according to the security point state of the whole business state includes: judging the security point state of the whole business state: (Grandais FIGs. 3A-3B, ¶ 0038-0039: If an error is detected (answer Y to test 356) during the execution of the system services, the TDDx module stops the execution of the following system services instructions. In any case, at the end of execution of system services instruction (answer Y to test 358 or 356) ... The RESTART module (steps 362 to 368) is then activated)
state 1: if the client Driver finds that the whole business state is in a security point state, it will actively disconnect the current connection, and then immediately perform the operation of reconnection, (Grandais FIG. 3B, ¶ 0037-0039: The user environment is reset (364) according to the information previously stored in the working storage area; see this in light of ¶ 0031 contemplating re-initializing a system environment: The second set of inputs seized and stored (311) in the Working Storage area by TDDCOM module describes the system environment in which the unattended operation will be performed: system characteristics (user customized system shutdown command to be started, etc. . . .) and the peripherals [resetting the user environment, including peripherals, to a particular state as part of the restart process is interpreted as addressing the claimed disconnection then reconnection])
when the reconnection is completed, the client will execute some operations again to restore to the context state before the connection is disconnected according to the kept context information,, and then continue to execute its business operations, (Grandais FIG. 3B, ¶ 0037-0039: The user environment is reset (364) according to the information previously stored in the working storage area; see this in light of ¶ 0031: The second set of inputs [shows kept context information] seized and stored (311) in the Working Storage area by TDDCOM module describes the system environment in which the unattended operation will be performed: system characteristics (user customized system shutdown command to be started, etc. . . .) and the peripherals [resetting the user environment, including peripherals, to a particular state as part of the restart process also addresses restoring to a state before disconnection])
and when MXOSRVR finds that the connection is closed, it actively exits and restarts; (Grandais FIG. 3A, ¶ 0035: If the peripherals are initialized without any error (answer Y to test 320), TDDCOM module asks a system service to set the system in restricted mode (323), (instruction ENDSBS *all for restricted mode required for the system and all the subsystems in the preferred embodiment of the IBM AS/400 computer. If, after one hour the system cannot be set in a restricted mode (answer N to test 320), the SDT command is aborted (327) and the system is set to power off and power on to restart)
state 2: if the client Driver does not find that the whole business state is in the security point state, it will continue to perform the client's business operations until the Driver enters a security point state and then repeats the operation in State 1. (Grandais FIG. 3B, ¶ 0036-0039 describe a loop, "During the execution of the system services instructions," performed until: the end of execution of system services instruction (answer Y to test 358 or 356); this is then followed by ¶ 0039: The user environment is reset (364) according to the information previously stored in the working storage area. Then the system is restarted (366) or not (CL instruction is STRSBS) according to the option for restart)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 27, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164